Title: From George Washington to Thomas Jefferson, 28 December 1793
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir,
            Saturday Afternoon [28 December 1793]
          
          I have received with vexation the enclosure you have just sent me from the French
            Minister: and pray you to take the opinion of the Gentlemen upon the measure proper to
            be taken in this business. Every day, more & more
            discovers the intention of this Agent to perplex this Government, and to scatter thick
            & wide the Seeds of dissention. Yours always—
          
            Go: Washington
          
        